                         UNITED STATES COURT OF APPEALS
                             FOR THE TENTH CIRCUIT
                              OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Christopher M. Wolpert                                                         Jane K. Castro
Clerk of Court                       January 07, 2020                      Chief Deputy Clerk


Mr. Mitchell R. Elfers
United States District Court for the District of New Mexico
Office of the Clerk
100 North Church Street, Suite 280
Las Cruces, NM 88001

Ms. Ayesha N Khan
Rock Creek Law
5309 Burling Ter
Bethesda, MD 20814


Ms. Amelia Pape Nelson
Roybal-Mack & Cordova
1121 4th Street NW, Suite 1D
Albuquerque, NM 87102

Mr. Frank Leo Kollman
Mr. Joseph Garrett Wozniak
Kollman & Saucier
1823 York Road
Timonium, MD 21093

RE:       19-2090, Dolin v. Thyssenkrupp Elevator Corp.
          Dist/Ag docket: 2:16-CV-00529-GBW-GJF

Dear Clerk and Counsel:

Please be advised that the court issued an order today dismissing this case.

In addition, pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's
mandate issued today, and the court's judgment takes effect.
Please contact this office if you have questions.

                                            Sincerely,



                                            Christopher M. Wolpert
                                            Clerk of the Court




CMW/at




                                             2
